Case 3:19-cv-00556-W-LL Document 18 Filed 05/31/19 PageID.399 Page 1 of 3


 1   POLSINELLI LLP
     JOHN PETERSON (SBN: 179343)
 2   john.peterson@polsinelli.com
     401 Commerce Street, Suite 900
 3   Nashville, TN 37219
     Telephone: (615) 259-1510
 4   Facsimile: (615) 259-1573
 5   Attorney for Defendants
     FIRST DATA CORPORATION AND FIRST DATA
 6   MERCHANT SERVICES LLC
 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   COMMERCE POINT CAPITAL,                 Case No. 3:19-cv-00556-BEN-LL
     INC., a Nevada corporation registered
11   as a foreign business entity in         DEFENDANTS FIRST DATA
     California, d/b/a/ Bank Transactions,   CORPORATION’S AND FIRST
12   Inc.,                                   DATA MERCHANT SERVICES
                                             LLC’S NOTICE OF MOTION AND
13                           Plaintiff,      MOTION TO DISMISS PLAINTIFF’S
                                             SECOND AMENDED COMPLAINT
14            v.
                                             Filed Concurrently with (1)
15   FIRST DATA CORPORATION, a               Memorandum of Points and Authorities
     Delaware corporation; FIRST DATA        in Support of Defendants First Data
16   MERCHANT SERVICES LLC f/k/a             Corporation’s and First Data Merchant
     FIRST DATA MERCHANT                     Services LLC’s Motion to Dismiss
17   SERVICES CORPORATION, a                 Plaintiff’s Second Amended Complaint;
     Florida corporation; WELLS FARGO        (2) Defendant First Data Corporation’s
18   BANK, N.A. a Delaware corporation;      Notice of Motion and Motion to Dismiss
     and DOES 1 through 10 inclusive,        Plaintiff’s Second Amended Complaint;
19                                           and (3) Memorandum of Points and
                             Defendants.     Authorities in Support of Defendant First
20                                           Data Corporation’s Motion to Dismiss
                                             Plaintiff’s Second Amended Complaint
21
                                             NO ORAL ARGUMENT PURSUANT
22                                           TO CIVIL LOCAL RULE 7.1d(1)
23                                           Date: July 15, 2019
                                             Judge: Thomas J. Whelan
24

25

26
27

28                                           1
           DEFENDANTS FIRST DATA CORPORATION’S AND FIRST DATA MERCHANT
               SERVICES LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                      PLAINTIFF’S SECOND AMENDED COMPLAINT
                              Case No. 3:19-CV-00556-BEN-LL
     68879091.1
Case 3:19-cv-00556-W-LL Document 18 Filed 05/31/19 PageID.400 Page 2 of 3



 1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that on July 15, 2019, or as soon thereafter as the
 3   matter may be heard in Courtroom 3C of the above-entitled Court, located at
 4   Edward J. Schwartz United States Courthouse at 221 West Broadway, San Diego,
 5   CA 92101, Defendants First Data Corporation and First Data Merchant Services
 6   LLC will request that this Court dismiss all of Plaintiff’s claims pursuant to Fed. R.
 7   Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.
 8            This Motion will be based upon this Notice, the accompanying
 9   Memorandum of Points and Authorities and exhibits, and the Court’s file.
10   Dated: May 31, 2019                    POLSINELLI LLP
11

12                                     By: /s/ John W. Peterson
                                           John W. Peterson
13
                                            Attorney for Defendants
14                                          FIRST DATA CORPORATION AND
                                            FIRST DATA MERCHANT SERVICES
15                                          LLC
16

17

18

19
20

21

22

23

24

25

26
27
                                             2
28         DEFENDANTS FIRST DATA CORPORATION’S AND FIRST DATA MERCHANT
               SERVICES LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                      PLAINTIFF’S SECOND AMENDED COMPLAINT
                              Case No. 3:19-cv-00556-BEN-LL
     68879091.1
Case 3:19-cv-00556-W-LL Document 18 Filed 05/31/19 PageID.401 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that on May 31, 2019, a copy of the
 3   foregoing document was served via the Court’s Electronic Filing System pursuant
 4   to Local Rule 5.4 to the following:
 5
                   James C. Huber, Esq.
 6                 Global Legal Law Firm
 7                 380 Stevens Ave., Suite 311
                   Solana Beach, CA 92075
 8                 jhuber@attorneygl.com
 9

10                                               /s/ John W. Peterson
                                                 John W. Peterson
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                             3
28         DEFENDANTS FIRST DATA CORPORATION’S AND FIRST DATA MERCHANT
               SERVICES LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                      PLAINTIFF’S SECOND AMENDED COMPLAINT
                              Case No. 3:19-cv-00556-BEN-LL
     68879091.1
